Citation Nr: 0001260	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to August 
1956.  A June 1997 decision of the Board of Veterans' Appeals 
(Board) granted service connection for hemorrhoids, and a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
assigned a noncompensable evaluation, effective March 25, 
1993, for hemorrhoids. The veteran appealed this evaluation.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's hemorrhoids are no more than moderate.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to a compensable 
evaluation for hemorrhoids is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of this claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hemorrhoids.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

VA outpatient and hospital records from September 1995 to 
June 1998 do not reveal any treatment or complaints involving 
hemorrhoids.  Blood tests in September 1995, January 1996, 
and October 1996 contain red blood cell counts from 4.33 to 
4.44 M/cmm (normal is 4.6-6.2); hemoglobin and hematocrit 
levels were within normal limits.  The veteran was 
hospitalized in March 1998 and the hospital discharge 
diagnoses included congestive heart failure, hypertension, 
insulin dependent diabetes, and compromised renal function.  
Blood tests in March 1998 contain a red blood cell count of 
4.20, hemoglobin of 12.9 g/dl (normal is 13-18), and 
hematocrit of 38.7% (normal is 40-54).

On VA examination in August 1997, the veteran complained of 
hemorrhoidal bleeding of no particular frequency.  The 
examination did not reveal any bleeding, anemia, or fecal 
leakage.  Objective findings were of external hemorrhoids, 
moderate in severity.  The diagnosis was external 
hemorrhoids, mild to moderate.

The veteran testified at a personal hearing at the RO in June 
1998 that his hemorrhoids cause excessive bleeding, fecal 
leakage, and pain; that nothing was seen on the August 1997 
VA examination because he had cleaned himself shortly before 
the examination; that his symptoms have not changed since the 
August 1997 examination; and that the August 1997 examination 
was inadequate because the examiner did not ask the veteran 
any questions about his condition.

A zero percent evaluation is assigned for hemorrhoids, 
external or internal, that are mild or moderate; a 10 percent 
evaluation is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excess redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The veteran has complained of frequent rectal bleeding with 
pain and fecal leakage.  However, the VA outpatient and 
hospital records on file do not contain any complaints or 
findings of hemorrhoids.  On VA examination of the veteran's 
hemorrhoids in August 1997, there were mild to moderate 
external hemorrhoids but no evidence of leakage, bleeding, or 
anemia.  Although blood test results on file show low red 
blood cell counts, hemoglobin and hematocrit levels were 
within normal limits except in March 1998.  There is no 
evidence that the veteran has large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue that indicates frequent recurrences.  There is also no 
objective evidence of persistent bleeding or fissures.  Based 
on the above, the Board must conclude that the disability 
picture for the veteran's hemorrhoids does not more nearly 
approximate the criteria for a compensable evaluation.

Although it has been contended by and on behalf of the 
veteran that the August 1997 VA examination was inadequate 
because the examiner did not ask the veteran any questions 
about his hemorrhoids and that, if this case cannot be 
allowed, it should be remanded for a new examination, the 
Board notes that the information recorded by the examiner, 
such as subjective complaints of bleeding, includes the 
answers to some questions.  Moreover, the information 
recorded in August 1997 is sufficient to rate the veteran 
under the applicable schedular criteria.  Therefore, a remand 
for another VA examination is not warranted.


ORDER

A compensable evaluation for hemorrhoids is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

